          Case 1:19-cv-12358-LTS Document 71 Filed 04/30/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
PILGRIM INSURANCE COMPANY,           )
                                     )
            Plaintiff,               )
                                     )
v.                                   )   Civil Action No. 19-cv-12358-LTS
                                     )
WESTFIELD TRANSPORT, INC., ET.AL )
                                     )
                                     )
            Defendants.              )
                                     )


                                      SCHEDULING ORDER

                                           APRIL 30, 2020

SOROKIN, D.J.

        This Scheduling Order is intended to provide a reasonable timetable for discovery and
motion practice in order to help ensure a fair and just resolution of this matter without undue expense
or delay.

                            Timetable for Discovery and Motion Practice

       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule 16.1(f), it is
hereby ORDERED that:

       1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) and by this
          Court’s Notice of Scheduling Conference must be completed by N/A.

       2. Amendments to Pleadings. Except for good cause shown, no motions seeking leave to
          add new parties or to amend the pleadings to assert new claims or defenses may be filed
          after 12/11/2020.

       3. Fact Discovery – Interim Deadlines.

               a. All requests for production of documents and interrogatories must be served by
                  N/A.

               b. All requests for admission must be served by N/A.

               c. All depositions, other than expert depositions, must be completed by N/A.
  Case 1:19-cv-12358-LTS Document 71 Filed 04/30/20 Page 2 of 3



       d. Final Fact Discovery Deadline. All discovery, other than expert discovery, must
          be completed by 8/14/2020.

4. Status Conference. A status conference will be held on 9/9/2020 at 3:00 PM

5. Expert Discovery.

       a. Trial experts for the party with the burden of proof must be designated, and the
          information contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed, by N/A.

       b. Rebuttal trial experts must be designated, and the information contemplated by
          Fed. R. Civ. P. 26(a)(2) must be disclosed, by N/A.

       c. All trial experts must be deposed by N/A.

6. Dispositive Motions.

       a. Dispositive motions, such as motions for summary judgment or partial summary
          judgment and motions for judgment on the pleadings, must be filed by
          11/15/2020 with the opposition due thirty days thereafter. In the case of cross-
          motions the deadlines and page limits for the filings other than the Plaintiff’s
          initial motion are set forth in the Session’s Standing Order on Summary
          Judgment Motions unless specifically modified.

7. Initial Pretrial Conference. An initial pretrial conference will be held on TBD at ____
   a.m./p.m. The parties shall prepare and submit a pretrial memorandum in accordance
   with Local Rule 16.5(d) five business days prior to the date of the conference.

                                      Procedural Provisions

1. Extension of Deadlines. Motions to extend or modify deadlines will be granted only for
   good cause shown. All motions to extend shall contain a brief statement of the reasons
   for the request; a summary of the discovery, if any, that remains to be taken; and a
   specific date when the requesting party expects to complete additional discovery, join
   other parties, amend the pleadings, or file a motion.

2. Motions to Compel or Prevent Discovery. Except for good cause shown, motions to
   compel discovery, motions for protective orders, motions to quash, motions to strike
   discovery responses, and similar motions must be filed no later than seven days after
   the close of fact discovery or the close of expert discovery, whichever deadline is
   relevant. If additional discovery is compelled by the Court after the relevant deadline has
   passed, the Court may enter such additional orders relating to discovery as may be
   appropriate.

3. Status Conferences. The Court has scheduled a status conference after (or close to) the
   close of fact discovery for case management purposes. Any party who reasonably
   believes that a status conference will assist in the management or resolution of the case
   may request one from the Court upon reasonable notice to opposing counsel.


                                          2
  Case 1:19-cv-12358-LTS Document 71 Filed 04/30/20 Page 3 of 3



4. Additional Conferences. Upon request of counsel, or at the Court’s own initiative,
   additional case-management or status conferences may be scheduled.

5. Early Resolution of Issues. The Court recognizes that, in some cases, resolution of one
   or more preliminary issues may remove a significant impediment to settlement or
   otherwise expedite resolution of the case. Counsel are encouraged to identify any such
   issues and to make appropriate motions at an early stage in the litigation.

6. Pretrial Conference. Lead trial counsel are required to attend any pretrial conference.



                                               Leo T. Sorokin
                                              United States District Judge

                                      By: /s/ Mariliz Montes
                                             Deputy Clerk




                                         3
